Name: Council Regulation (EEC) No 1342/86 of 6 May 1986 amending Regulation (EEC) No 866/84 laying down special measures concerning the exclusion of milk products from inward processing arrangements and from certain usual forms of handling
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  tariff policy
 Date Published: nan

 No LI 19/32 Official Journal of the European Communities 8.5.86 COUNCIL REGULATION (EEC) No 1342/86 of 6 May 1986 amending Regulation (EEC) No 866/84 laying down special measures concerning the exclusion of milk products from inward processing arrangements and from certain usual forms of handling THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1335 / 86 ( ), and in particular Articles 12 (2) and 18 ( 1 ) thereof, Having regard to the proposal from the Commission (3), Whereas Regulation (EEC) No 866/84 (4), as last amended by Regulation (EEC) No 1226/ 86 ( 5), excluded milk products , except whey, from inward processing arrangements for a two-year period expiring at the end of the 1985 / 86 marketing year ; whereas as this period ends the reasons for the Council's adoption of the exclusion measures remain valid ; whereas , therefore , these measures should be maintained for the period of imposition of the additional levy in the milk and milk products sector, also introduced to help bring production under control ; Whereas , since cheese and casein production have increased in the Community, the derogation from the exclusion from inward processing arrangements granted for whey can no longer be justified ; Whereas provision should be made for the temporary importation on specific conditions of products no supplies of which are available in the Community, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 866/ 84 is hereby amended as follows : 1 . The second subparagraph of Article 1 ( 1 ) shall be deleted . 2 . Article 2 shall be replaced by the following : 'Article 2 1 . Article 1 ( 1 ) shall not apply to imports made under inward processing arrangements of products falling within subheadings 04.01 A I and 04.02 A I of the Common Customs Tariff when they are intended for processing into products falling within sub ­ headings 04.02 A I, 17.02 A or 21.07 F I or into lactalbumin falling within subheading 35.02 A during a period of 60 days from 12 May 1986, pursuant to the authorizations valid on that date . 2 . The period of validity of any authorization issued before this Regulation enters into force shall be reduced where necessary by the Member State to the maximum indicated in paragraph 1 . 3 . Member States shall provide the Commission with a list of the authorizations valid on 12 May 1986, together with , for each authorization, the quantity to which it relates and the last date of the validity period .' 3 . The following Article shall be inserted : Article 2a 1 . When a milk product referred to in Article 1 of Regulation (EEC) No 804/68 is not produced within the Community, the Commission, at the request of a Member State, may authorize its importation under the inward processing arrangements through the procedure referred to in Article 30 of Regulation (EEC) No 804/68 . 2 . Requests for the authorizations referred to in paragraph 1 shall indicate at least :  the Common Customs Tariff subheading, the quantity and the composition of the product to be imported,  the compensatory products to be manufactured and the Common Customs Tariff subheading, the quantity and the composition of each,  where imported milk products are to be combined with products of Community origin in the manu ­ facture of compensatory products , the composition should indicate separately, for each component, that part which is of Community origin and that part which comes from products imported under inward processing arrangements ,  the period of validity of the authorization, and  the maximum period between the date of impor ­ tation and that of re-exportation of the compensatory products . (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2) See page 19 of this Official Journal . O OJ No C 85 , 14 . 4 . 1986 , p. 73 . (4) OJ No L 90 , 1.4 . 1984 , p. 27 . O OJ No L 109 , 26 . 4 . 1986 , p. 19 . 8.5.86 Official Journal of the European Communities No L 119/33 3 . Requests for the authorizations referred to in paragraph 1 shall include a written undertaking from the importer and/or processor not to put any of the compensating products into free circulation in the Community.' 'Article 3 This Regulation shall apply until the end of the 1988 / 89 marketing year.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.4 . Article 3 is hereby replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van ZEIL